DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed December 1, 2021, is entered.  Applicant amended claims 1, 13 and 14 and claims 11 and 12.  Claims 1-10 and 13-15 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Publication No. 2015/0072249).
With respect to claims 1, 2, 3, 13 and 14, Yamamoto teaches a nonaqueous electrolyte solution for a battery, wherein the electrolyte includes LiPF6 and additionally a mixture of lithium trifluoromethanesulfonate, which meets the requirements of additive A, lithium difluorophosphate, which meets the requirements of additive B, and lithium bis(oxalate)borate, which meets the requirements of additive C.  Abstract and Paragraphs 96, 100 and 101.  Yamamoto teaches a mixture of additives A, B and C included with LiPF6 promotes the inhibition effect of overproduction of the coating film, which further inhibits an increase in the resistance.  Paragraphs 100 and 101.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to obtain an electrolyte mixture within the parameters taught by Yamamoto because Yamamoto teaches it to 
With respect to claim 7, Yamamoto teaches the nonaqueous electrolyte comprises vinylene carbonate, which meets the requirements of additive D when each Y is hydrogen.  Paragraph 98.
With respect to claim 9, Yamamoto teaches a lithium secondary battery comprising a positive electrode, a negative electrode containing, as a negative electrode active material, a composite oxide capable of doping and dedoping lithium ions, and the above-described electrolyte.  Abstract and Paragraphs 141.
With respect to claim 10, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, Yamamoto, as explained above, teaches the lithium secondary battery.  Abstract and Paragraph 141.  Examiner further notes the lithium battery would be charged and discharged after one use and recharge cycle.
(3)
Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Publication No. 2015/0072249), as applied to claims 1-3, 7, 9, 10, 13 and 14 above, and further in view of Abe et al. (U.S. Publication No. 2017/0222268).
With respect to claims 4, 5, 6 and 15, Yamamoto is silent as to the content of additives A, B and C within the electrolyte and is thus also silent as to the respective ratios of content mass.
6 as a first electrolyte lithium salt (electrolyte that is a lithium salt other than the additive A, B or C), wherein the solution further comprises a second lithium salt that is one or more lithium salts having an oxalate structure (additive C) and two or more lithium salts selected from a lithium salt having a phosphate structure (additive B) and a lithium salt having an S=O group (additive A).  Paragraphs 1, 2, 25 and 36.  Abe teaches the first lithium salt and the second lithium salts are preferably five or more kinds in total.  Paragraph 38.
Abe identifies lithium bis(oxalate)borate (LiBOB) as a lithium salt having an oxalate structure, which meets the requirements of additive C.  Paragraphs 35 and 39.
Abe also identifies lithium difluorophosphate as a lithium salt having a phosphate structure.  Paragraphs 35 and 41.  Abe identifies lithium 2,2,2-trifluoroethyl sulfate as an effective lithium salt having an S=O group, which is structurally similar to the requirements of additive A and, as noted above, contains a similar functional group.  Paragraphs 35 and 42.
Abe further teaches specific parameters for the concentration of the second lithium salt.  Paragraphs 44 and 45.  More specifically, Abe teaches a content of the lithium salt having an oxalate structure is between 0.001 to 0.2 M, wherein when the content is 0.2 M or less there is less concern that a surface film is excessively formed on the electrode and when it is 0.001 M or more, an effect for enhancing the stability of the first lithium salt is sufficient.  Abe also teaches a content of each of the lithium salt having the phosphate structure and the lithium salt having an S=O group is between 0.001 to 0.3 M, wherein when the content is 0.3 M or less, there is less concern that a surface film is excessively formed on the electrode and when it is 0.001 M or more, an effect for enhancing the stability of the first lithium salt is sufficient.  Paragraphs 45 and 46.  Abe also teaches the ratios of the oxalate, phosphate and S=O group lithium salts are 
Accordingly, Abe establishes the amounts of additives A, B and C and their relative amounts are result effective variables because Abe teaches the amounts of A, B and C are optimized to enhance the stability of the first lithium salt and prevent against excessive surface film formation on the electrode.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the invention to optimize the concentrations/mass amounts of additives A, B and C and their ratios relative to one another because Abe teaches doing so enhances the stability of the first lithium salt and prevent against excessive surface film formation on the electrode.
(4)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Publication No. 2015/0072249), as applied to claims 1-3, 7, 9, 10, 13 and 14 above, and further in view of Nishida et al. (U.S. Publication No. 2006/0115733).
With respect to claim 8, Yamamoto teaches the nonaqueous electrolyte comprises vinylene carbonate but is silent as to the amount by mass of the VC.
However, Nishida, which deals with nonaqueous electrolytes, teaches VC is added to a nonaqueous electrolyte in an amount of 0.5 to 5 mass% based on the total mass of the electrolyte.  Paragraphs 33 and 34.  Nishida teaches this range allows for improved cycle characteristics.  Paragraph 34.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add VC to Yamamoto’s electrolyte within the ranges disclosed by Nishida because Nishida teaches doing so allows for improved cycle characteristics.
(5)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Examiner apologizes for the extended prosecution.
	Applicant also argues the claimed invention is associated with unexpected results and is also patentable for this reason.  Examiner is not able to properly evaluate Applicant’s assertion as the evidence of unexpected results is not commensurate in scope with the claimed invention.  Specifically, Applicant’s assertion appears to be based on one specific example relying on specific additives in specific amounts whereas the claimed invention is more broadly defined.  Applicant has not presented any evidence that the unexpected results are true for the scope of claim 1.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759